438 So. 2d 89 (1983)
ISLANDIA CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
Daniel M. VERMUT and Susan H. Vermut, Appellees.
No. 83-760.
District Court of Appeal of Florida, Fourth District.
September 7, 1983.
Rehearing Denied October 11, 1983.
Allen M. Levine of Becker, Poliakoff & Streitfeld, P.A., Fort Lauderdale, for appellant.
Regina F. Zelonker of Scherman & Zelonker, P.A., Hialeah, for appellees.
BERANEK, Judge.
This is an interlocutory appeal contesting the issuance of a preliminary injunction which prevents a condominium association from painting the exterior of one condominium unit in a 47-building condominium complex. Plaintiffs/appellees filed suit and obtained a preliminary injunction because they objected to the repainting of their building. Plaintiffs contended that the building did not need painting and that they did not like the color it was to be repainted. The trial court granted a preliminary injunction. Numerous errors are asserted on appeal. We reverse based on only one without reaching or ruling upon the other asserted errors. The issuance of a preliminary injunction is an extraordinary and drastic remedy which should be granted sparingly. A preliminary injunction must be based upon: (1) irreparable harm, (2) a clear legal right, (3) an inadequate remedy at law, and (4) considerations of the public interest. Oxford International Bank and Trust, Ltd., v. Merrill, Lynch, etc., 374 So. 2d 54 (Fla. 1979); Contemporary Interiors v. Four Marks, Inc., 384 So. 2d 734 (Fla. 4th DCA 1980). The trial court erroneously issued the preliminary injunction here without a demonstration of irreparable harm or an inadequate remedy at law. The preliminary injunction is vacated and the matter remanded for further proceedings.
REVERSED AND REMANDED.
ANSTEAD, C.J., and HURLEY, J., concur.